Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is entered into as of May 1, 2006
(“Effective Date”) between Maui Land & Pineapple Company, Inc. (“Company”) and
Robert I. Webber (“Executive”).

 

RECITALS

 

Company wishes to employ Executive and Executive wishes to accept such
employment under the terms and conditions set forth in this Agreement.

 

IT IS AGREED as follows:

 


1.                                       EMPLOYMENT. COMPANY HEREBY EMPLOYS
EXECUTIVE AS ITS CHIEF FINANCIAL OFFICER AND SENIOR VICE PRESIDENT OF BUSINESS
DEVELOPMENT.


 


2.                                       TERM. THE TERM OF EMPLOYMENT UNDER THIS
AGREEMENT SHALL COMMENCE ON THE EFFECTIVE DATE AND SHALL CONTINUE UNTIL APRIL
30, 2008, UNLESS OTHERWISE TERMINATED EARLIER UNDER SECTION 10. IF NEITHER PARTY
PROVIDES WRITTEN NOTICE OF TERMINATION TO THE OTHER WITHIN THIRTY (30) DAYS OF
THIS AGREEMENT’S ORIGINAL EXPIRATION DATE, OR ANY EXTENSIONS THEREOF, THE TERM
OF THIS AGREEMENT MAY BE EXTENDED FOR SUCCESSIVE ADDITIONAL YEAR PERIODS.


 


3.                                       DUTIES.


 


(A)                                  EXECUTIVE SHALL REPORT DIRECTLY TO THE
CHIEF EXECUTIVE OF THE COMPANY. IN MATTERS RELATING TO FINANCIAL CONTROLS AND
POLICY COMPLIANCE, EXECUTIVE SHALL REPORT TO THE AUDIT COMMITTEE OF THE BOARD OF
DIRECTORS.


 


(B)                                 EXECUTIVE SHALL:  (1) HAVE PRIMARY
RESPONSIBILITY FOR THE COMPANY’S FINANCIAL PLANNING, REPORTING, COMPLIANCE, RISK
MANAGEMENT AND CONTROLS; (2) OVERALL RESPONSIBILITY FOR CORPORATE AND BUSINESS
DEVELOPMENT, INCLUDING WORKING CLOSELY WITH BUSINESS SEGMENT MANAGERS AND THEIR
COLLEAGUES TO IMPROVE BUSINESS PERFORMANCE AND EXECUTE ON NEW OPPORTUNITIES; AND
(3) WORK WITH THE COMPANY’S DIRECTORS AND FELLOW OFFICERS TO INITIATE AND
MONITOR POLICIES AND PROGRAMS DESIGNED TO IMPROVE THE OVERALL COMPETITIVE
FITNESS OF THE COMPANY, AS WELL AS THE QUALITY OF LIFE FOR ITS EMPLOYEES AND
SHAREHOLDERS. HOWEVER, IT IS UNDERSTOOD BY THE PARTIES THAT THE SPECIFIC DUTIES
AND RESPONSIBILITIES OF THE EXECUTIVE ARE SUBJECT TO MODIFICATION,
SUPPLEMENTATION, CHANGE OR DELETION BY THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY AND/OR THE AUDIT COMMITTEE OF THE COMPANY’S BOARD OF DIRECTORS.


 


(C)                                  EXECUTIVE SHALL DEVOTE HIS FULL-TIME
EFFORTS TO THE PROPER AND FAITHFUL PERFORMANCE OF ALL DUTIES CUSTOMARILY
DISCHARGED BY A CHIEF FINANCIAL OFFICER AND SENIOR VICE PRESIDENT OF BUSINESS
DEVELOPMENT, CONSISTENT WITH COMPANY POLICIES AND DIRECTIVES OF THE COMPANY’S
CHIEF EXECUTIVE OFFICER AND THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS.
EXECUTIVE SHALL PROVIDE SERVICES TO ANY SUBSIDIARY OR AFFILIATE OF THE COMPANY
WITHOUT ADDITIONAL COMPENSATION AND BENEFITS BEYOND THOSE SET FORTH IN THIS
AGREEMENT. IF REQUESTED, EXECUTIVE SHALL SERVE ON THE

 

--------------------------------------------------------------------------------


 


BOARD(S) OF DIRECTORS OF COMPANY AND ANY AFFILIATE OR SUBSIDIARY. EXECUTIVE
AGREES TO USE HIS BEST EFFORTS AND COMPLY WITH ALL FIDUCIARY AND PROFESSIONAL
STANDARDS IN THE PERFORMANCE OF HIS DUTIES.


 


(D)                                 DURING THE TERM OF THIS AGREEMENT, THE
EXECUTIVE SHALL PROVIDE SERVICES EXCLUSIVELY ON BEHALF OF THE COMPANY AND SHALL
RENDER SERVICES TO NO OTHER PERSON, ORGANIZATION OR COMPANY EXCEPT AS MAY BE
APPROVED IN WRITING BY THE CHIEF EXECUTIVE OF THE COMPANY.


 


4.                                       COMPENSATION.


 


(A)                                  ANNUAL BASE SALARY. DURING HIS FIRST YEAR
OF EMPLOYMENT WITH THE COMPANY, EXECUTIVE SHALL BE PAID A BASE SALARY OF THREE
HUNDRED THOUSAND DOLLARS ($300,000.00). DURING HIS SECOND YEAR OF EMPLOYMENT
WITH THE COMPANY, EXECUTIVE SHALL BE PAID A BASE SALARY OF THREE HUNDRED FIFTY
THOUSAND DOLLARS ($350,000.00). THEREAFTER, EXECUTIVE’S BASE SALARY SHALL BE
NEGOTIATED ON AN ANNUAL BASIS WITH THE CHIEF EXECUTIVE OF THE COMPANY, AND IS
SUBJECT TO APPROVAL BY THE COMPENSATION COMMITTEE OF THE COMPANY’S BOARD OF
DIRECTORS (COMPENSATION COMMITTEE).


 


(B)                                 ANNUAL INCENTIVE PAY. EXECUTIVE SHALL
RECEIVE A $50,000 SIGN ON BONUS. DURING HIS FIRST YEAR OF EMPLOYMENT WITH THE
COMPANY, EXECUTIVE SHALL RECEIVE AN ANNUAL INCENTIVE PAYMENT OF FIFTY THOUSAND
DOLLARS ($50,000.00). BEGINNING THE SECOND YEAR OF EMPLOYMENT AND EVERY YEAR
THEREAFTER, THE BONUS SHALL BE BASED UPON THE ACHIEVEMENT OF CRITERIA AND IN
AMOUNTS AS SET FORTH IN A BONUS PLAN ESTABLISHED BY THE COMPENSATION COMMITTEE.
IT IS UNDERSTOOD AND AGREED BY THE PARTIES THAT, BARRING UNFORESEEN BUSINESS
ISSUES, EXECUTIVE’S ANNUAL INCENTIVE PAYMENT SHALL BE A MINIMUM OF FIFTY
THOUSAND DOLLARS ($50,000.00).


 


(C)                                  PAYMENTS AND WITHHOLDINGS. EXECUTIVE’S
COMPENSATION HEREUNDER SHALL BE PAID IN ACCORDANCE WITH THE COMPANY’S REGULAR
PAY PRACTICES. ALL COMPENSATION SHALL BE LESS APPLICABLE WITHHOLDINGS AND
DEDUCTIONS.


 


5.                                       STOCK OPTIONS.


 


(A)                                  EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE
IN THE COMPANY’S 2006 EQUITY AND INCENTIVE COMPENSATION PLAN, WITH AN INITIAL
STOCK OPTION GRANT OF 25,000 STOCK OPTIONS TO VEST AT A RATE OF 20% PER YEAR
OVER A FIVE YEAR PERIOD. EXECUTIVE’S PARTICIPATION SHALL BE GOVERNED BY THE
TERMS OF THE PLAN AND THE RELATED STOCK OPTION AGREEMENT. ALL OPTIONS SHALL VEST
UPON A CHANGE OF CONTROL.


 


(B)                                 IN ADDITION TO PARTICIPATION IN THE PLAN SET
FORTH IN SECTION 5(A) ABOVE, EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE 25,000
RESTRICTED SHARES, VESTING OVER A FIVE YEAR PERIOD, AND BASED UPON PERFORMANCE
METRICS DETERMINED ANNUALLY BY THE COMPENSATION COMMITTEE OF THE BOARD. THE
TERMS AND CONDITIONS OF THIS PROGRAM ARE SET FORTH IN THE RESTRICTED STOCK
AGREEMENT. PROVIDED THAT

 

2

--------------------------------------------------------------------------------


 


EXECUTIVE’S EMPLOYMENT IS NOT TERMINATED PURSUANT TO A CHANGE OF CONTROL
TRANSACTION, ALL RESTRICTED SHARES SHALL VEST UPON A CHANGE OF CONTROL.


 


6.                                       BENEFITS.


 


(A)                                  EXECUTIVE MAY PARTICIPATE IN THE FOLLOWING
BENEFIT PLANS AND PROGRAMS CURRENTLY PROVIDED BY THE COMPANY:  HEALTH CARE
BENEFITS (INCLUDING MEDICAL, DENTAL AND VISION COVERAGE); GROUP LIFE INSURANCE
AND AD&D COVERAGE; TRAVEL ACCIDENT INSURANCE; TEMPORARY AND LONG-TERM DISABILITY
INSURANCE; RETIREMENT PROGRAMS (INCLUDING A DEFINED BENEFIT PENSION PLAN AND AN
“EXCESS” SUPPLEMENTAL PLAN WITH INITIAL VESTING PERIOD OF FIVE YEARS); A 401(K)
PLAN AND/OR AN EXECUTIVE DEFERRED COMPENSATION PLAN; AND SUCH OTHER BENEFIT
PLANS GENERALLY AVAILABLE FROM TIME TO TIME TO OTHER SENIOR EXECUTIVES.
EXECUTIVE’S PARTICIPATION IN AND BENEFITS UNDER ANY BENEFIT PLAN OR PROGRAM
SHALL BE ON THE TERMS AND SUBJECT TO THE CONDITIONS SPECIFIED IN SUCH PLAN OR
PROGRAM.


 


(B)                                 IN ADDITION TO THE FOREGOING BENEFITS,
EXECUTIVE SHALL ALSO RECEIVE THE FOLLOWING INDIVIDUAL BENEFITS:


 


(I)                                     FOUR (4) WEEKS OF PAID VACATION PER
YEAR, EFFECTIVE UPON HIRE.


 


(II)                                  SUPPLEMENTAL CASH PAYMENTS UP TO A MAXIMUM
OF THIRTY-SIX THOUSAND DOLLARS ($36,000) PER YEAR TO DEFRAY LIVING AND OTHER
EXPENSES, INCLUDING, WITHOUT LIMITATION, PERSONAL AND FAMILY TRAVEL TO THE
MAINLAND, AND PRIVATE SCHOOLING COSTS. THESE SUPPLEMENTAL CASH PAYMENTS WILL BE
SUBJECT TO TAXATION.


 


7.                                       REIMBURSEMENT OF EXPENSES. THE COMPANY
WILL REIMBURSE EXECUTIVE FOR THE ORDINARY AND NECESSARY EXPENSES INCURRED BY HIM
IN THE PERFORMANCE OF HIS DUTIES UNDER THIS AGREEMENT IN ACCORDANCE WITH THE
COMPANY’S POLICIES IN EFFECT FROM TIME TO TIME, INCLUDING, BUT NOT LIMITED TO
MEMBERSHIP IN PROFESSIONAL ORGANIZATIONS AND PARTICIPATION IN EXECUTIVE
EDUCATION PROGRAMS, AS APPROVED BY THE CHIEF EXECUTIVE OFFICER.


 


8.                                       TERMINATION OF EMPLOYMENT.


 


(A)                                  BY THE COMPANY:  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT MAY BE
TERMINATED BY THE COMPANY:


 


(I)                                     UPON DEATH OF EMPLOYEE;


 


(II)                                  WHENEVER THE EXECUTIVE IS NOT QUALIFIED —
LEGALLY, PHYSICALLY, MENTALLY OR OTHERWISE — TO PERFORM THE DUTIES ASSIGNED TO
HIM, WITH OR WITHOUT REASONABLE ACCOMMODATION;


 


(III)                               WITHOUT CAUSE, UPON THIRTY (30) DAYS NOTICE
TO THE OTHER PARTY; OR

 

3

--------------------------------------------------------------------------------


 


(IV)                              FOR GOOD CAUSE, AT ANY TIME, WITHOUT PRIOR
NOTICE. “CAUSE” SHALL CONSIST OF ANY OF THE FOLLOWING:


 

(1)                                  THE EXECUTIVE IS CONVICTED OF, OR HAS
PLEADED GUILTY OR ENTERED A PLEA OF NOLO CONTENDERE TO, A FELONY (UNDER THE LAWS
OF THE UNITED STATES OR ANY STATE THEREOF);

 

(2)                                  FRAUDULENT CONDUCT BY THE EXECUTIVE IN
CONNECTION WITH THE BUSINESS OR OTHER AFFAIRS OF THE COMPANY OR ANY RELATED
COMPANY OR THE THEFT, EMBEZZLEMENT, OR OTHER CRIMINAL MISAPPROPRIATION OF FUNDS
BY THE EXECUTIVE FROM THE COMPANY OR ANY RELATED COMPANY; OR

 

(3)                                  THE EXECUTIVE’S GROSS NEGLIGENCE TO COMPLY
WITH REASONABLE DIRECTIVES OF THE CHIEF EXECUTIVE OFFICER AND BOARD OF DIRECTORS
WHICH ARE COMMUNICATED TO HIM IN WRITING, AFTER REASONABLE WRITTEN NOTICE HAS
BEEN PROVIDED OF SUCH NON-PERFORMANCE BY THE CHIEF EXECUTIVE OFFICER AND BOARD
OF DIRECTORS, AND, IF SUCH FAILURE IS CURABLE, EXECUTIVE HAS NOT CURED SUCH
FAILURE WITHIN A REASONABLE PERIOD FOLLOWING SUCH NOTICE.

 


(B)                                 BY EXECUTIVE. EXECUTIVE MAY TERMINATE HIS
EMPLOYMENT UNDER THIS AGREEMENT UNDER THE FOLLOWING CIRCUMSTANCES:


 


(I)                                     UPON HIS RETIREMENT;


 


(II)                                  WITHOUT CAUSE, UPON THIRTY (30) DAYS
NOTICE TO THE OTHER PARTY; OR


 


(III)                               UPON A CHANGE IN CONTROL OF THE COMPANY.
“CHANGE IN CONTROL” MEANS:


 

(1)                                  A SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY;

 

(2)                                  A MERGER OR CONSOLIDATION IN WHICH THE
COMPANY IS NOT THE SURVIVING ENTITY AND IN WHICH THE SHAREHOLDERS OF THE COMPANY
IMMEDIATELY PRIOR TO SUCH CONSOLIDATION OR MERGER OWN LESS THAN FIFTY PERCENT
(50%) OF THE SURVIVING ENTITY’S VOTING POWER IMMEDIATELY AFTER THE TRANSACTION;

 

(3)                                  A REVERSE MERGER OR GOING PRIVATE
TRANSACTION IN WHICH THE COMPANY IS THE SURVIVING ENTITY BUT THE SHARES OF THE
COMPANY’S COMMON STOCK OUTSTANDING IMMEDIATELY PRECEDING THE MERGER ARE
CONVERTED BY VIRTUE OF THE MERGER INTO OTHER PROPERTY, WHETHER IN THE FORM OF
SECURITIES, CASH, OR OTHERWISE; OR

 

(4)                                  ANY OTHER CAPITAL REORGANIZATION IN WHICH
MORE THAN FIFTY PERCENT (50%) OF THE SHARES OF THE COMPANY ENTITLED TO VOTE ARE
EXCHANGED.

 

4

--------------------------------------------------------------------------------


 


(C)                                  NOTICE OF TERMINATION. ANY TERMINATION OF
THIS AGREEMENT BY EITHER PARTY SHALL BE COMMUNICATED BY WRITTEN NOTICE TO THE
OTHER PARTY. SAID NOTICE SHALL STATE IN REASONABLE DETAIL THE FACTS AND
CIRCUMSTANCES DEEMED TO PROVIDE THE BASIS FOR SUCH TERMINATION.


 


(D)                                 PAYMENT UPON TERMINATION.


 


(I)                                     UPON TERMINATION OF EXECUTIVE’S
EMPLOYMENT PURSUANT TO SECTIONS 8.A.(I), (II), (III) OR 8(B)(III) ABOVE,
EXECUTIVE SHALL BE ENTITLED TO RECEIVE ONE (1) YEAR OF HIS BASE SALARY AND ANY
BENEFITS VESTED AS OF THE DATE OF SUCH TERMINATION. ALL STOCK OPTIONS (BUT
EXCLUDING UNVESTED RESTRICTED SHARES), SHALL BE CONSIDERED VESTED.


 


(II)                                  UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT
PURSUANT TO SECTIONS 8(A)(IV) OR 8(B)(II), EXECUTIVE SHALL ONLY BE ENTITLED TO
RECEIVE ANY BASE SALARY EARNED OR BENEFITS VESTED AS OF THE EFFECTIVE DATE OF
HIS TERMINATION, INCLUDING ANY VESTED OPTIONS OR RESTRICTED SHARES.


 


(III)                               IN THE EVENT EXECUTIVE’S EMPLOYMENT IS
TERMINATED PURSUANT TO SECTION 8(B)(I), EXECUTIVE SHALL RECEIVE ANY BASE SALARY
AND INCENTIVE PAY EARNED AS OF HIS RETIREMENT DATE, AS WELL AS ANY BENEFITS OR
STOCK OPTIONS VESTED AS OF HIS RETIREMENT DATE.


 


9.                                       COVENANT NOT TO COMPETE;
CONFIDENTIALITY


 


(A)                                  CONFIDENTIAL INFORMATION. DURING
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND AT ALL TIMES AFTER THE TERMINATION
OF SUCH EMPLOYMENT, REGARDLESS OF THE REASON FOR SUCH TERMINATION, EXECUTIVE
SHALL HOLD ALL CONFIDENTIAL INFORMATION RELATING TO THE COMPANY IN STRICT
CONFIDENCE AND SHALL NOT USE, DISCLOSE OR OTHERWISE COMMUNICATE THE CONFIDENTIAL
INFORMATION TO ANYONE OTHER THAN THE COMPANY WITHOUT THE PRIOR WRITTEN CONSENT
OF THE COMPANY. “CONFIDENTIAL INFORMATION” INCLUDES, WITHOUT LIMITATION,
BUSINESS, OPERATIONS AND FINANCIAL INFORMATION (SUCH AS COSTS, PROFITS AND PLANS
FOR FUTURE EXPANSION OR DEVELOPMENT, PLANS FOR RENDERING ADDITIONAL SERVICES,
METHODS OF OPERATION AND MARKETING CONCEPTS OF EMPLOYER, AS WELL AS EMPLOYMENT
POLICIES AND PLANS), TRADE SECRETS, AND OTHER PROPRIETARY BUSINESS INFORMATION
OF THE COMPANY. “CONFIDENTIAL INFORMATION” SHALL NOT INCLUDE INFORMATION WHICH
IS OR BECOMES IN THE PUBLIC DOMAIN THROUGH NO ACTION BY EXECUTIVE OR INFORMATION
WHICH IS GENERALLY DISCLOSED BY THE COMPANY TO THIRD PARTIES WITHOUT
RESTRICTIONS ON SUCH THIRD PARTIES. EXECUTIVE SHALL RETURN ALL CONFIDENTIAL
INFORMATION TO THE COMPANY UPON TERMINATION OF EMPLOYMENT.


 


(B)                                 SOLICITATION OF CUSTOMERS. DURING HIS
EMPLOYMENT WITH THE COMPANY AND FOR A PERIOD AFTER THE TERMINATION OF
EXECUTIVE’S EMPLOYMENT, REGARDLESS OF THE REASON FOR THE TERMINATION, EQUAL TO
ONE (1) YEAR (THE “NON-COMPETITION PERIOD”), EXECUTIVE SHALL NOT INFLUENCE OR
ATTEMPT TO INFLUENCE, DIRECTLY OR INDIRECTLY, ANY CUSTOMER OF THE COMPANY TO
DIVERT ITS BUSINESS AWAY FROM THE COMPANY.

 

5

--------------------------------------------------------------------------------


 


(C)                                  SOLICITING EMPLOYEES. EXECUTIVE AGREES THAT
DURING HIS EMPLOYMENT WITH THE COMPANY AND DURING THE NON-COMPETITION PERIOD, HE
WILL NOT DIRECTLY OR INDIRECTLY SOLICIT ANY PERSON WHO IS THEN, OR AT ANY TIME
WITHIN SIX MONTHS PRIOR THERETO WAS, AN EMPLOYEE OF THE COMPANY TO WORK FOR ANY
PERSON OR ENTITY THEN IN COMPETITION WITH THE COMPANY.


 


(D)                                 NON-COMPETITION. DURING HIS EMPLOYMENT WITH
THE COMPANY AND DURING THE NON-COMPETITION PERIOD, EXECUTIVE SHALL NOT, DIRECTLY
OR INDIRECTLY, IN ANY CAPACITY:


 


(I)                                     ENGAGE, OWN OR HAVE ANY INTEREST IN; OR


 


(II)                                  MANAGE, OPERATE, JOIN, PARTICIPATE IN,
ACCEPT EMPLOYMENT WITH, RENDER ADVICE TO, OR BECOME INTERESTED IN OR BE
CONNECTED WITH;


 

any person or entity that competes with the business of the Company.
Notwithstanding the foregoing, holding five percent (5%) or less of an interest
in the equity, stock options or debt of any publicly traded company, nor serving
as a consultant to or member of the board of directors of any entity approved by
the Chief Executive Officer, shall not be considered a violation of this Section
10.

 


(E)                                  COMPANY PROPERTY. ALL INFORMATION OBTAINED
IN THE COURSE OF EXECUTIVE’S WORK SHALL BELONG TO EMPLOYER, AND SHALL NOT BE THE
SUBJECT OF PUBLICATION OR USE WITHOUT THE WRITTEN CONSENT OF THE CHIEF
EXECUTIVE, WHETHER DURING OR AFTER THE TERM OF THIS AGREEMENT. IT IS UNDERSTOOD
AND AGREED THAT EXECUTIVE SHALL NOT BE ENTITLED TO RETAIN ANY OF THE FILES OR
RECORDS OF THE COMPANY AT ANY TIME. UPON TERMINATION OR DEMAND BY THE CHIEF
EXECUTIVE, EXECUTIVE SHALL PROMPTLY RETURN ALL KEYS, EQUIPMENT, BOOKS, RECORDS,
FILES AND OTHER PROPERTY BELONGING TO THE COMPANY.


 


(F)                                    REMEDIES. IF EXECUTIVE COMMITS A BREACH
OR THREATENS TO COMMIT A BREACH OF ANY OF THE PROVISIONS OF THIS SECTION 10, THE
COMPANY SHALL HAVE THE RIGHT AND REMEDY TO HAVE THE PROVISIONS OF THIS SECTION
10 SPECIFICALLY ENFORCED BY ANY COURT HAVING EQUITY JURISDICTION, IT BEING
ACKNOWLEDGED AND AGREED THAT ANY SUCH BREACH OR THREATENED BREACH WILL CAUSE
IRREPARABLE INJURY TO THE COMPANY AND THAT MONEY DAMAGES WILL NOT PROVIDE AN
ADEQUATE REMEDY TO THE COMPANY. SUCH RIGHT AND REMEDY SHALL BE IN ADDITION TO,
AND NOT IN LIEU OF, ANY OTHER RIGHTS AND REMEDIES AVAILABLE TO THE COMPANY UNDER
LAW OR EQUITY.


 


10.                                 ARBITRATION


 


(A)                                  EXCEPT AS PROVIDED IN SECTION 10 ABOVE, IN
THE EVENT OF A DISPUTE ARISING OUT OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT, SUCH DISPUTE SHALL, ABSENT SETTLEMENT OF THE PARTIES, BE PROMPTLY
RESOLVED BY FINAL AND BINDING ARBITRATION IN THE STATE OF HAWAII IN ACCORDANCE
WITH THE PROVISIONS OF THE HAWAII UNIFORM ARBITRATION ACT, HAW. REV. STAT.
CHAPTER 658A, BY A SINGLE ARBITRATOR MUTUALLY AGREED UPON BY THE PARTIES. THE
ARBITRATOR SHALL BE REQUIRED TO ABIDE BY THE PROVISIONS OF THIS

 

6

--------------------------------------------------------------------------------


 


AGREEMENT AND THE ARBITRATOR SHALL NOT MODIFY OR ALTER SAME. A JUDGMENT UPON THE
AWARD MAY BE ENTERED IN ANY COURT HAVING JURISDICTION OF THE PARTIES.


 


(B)                                 IN ARBITRATIONS UNDER THIS AGREEMENT, EACH
PARTY SHALL BEAR THE COSTS, FEES AND EXPENSES OF PRESENTING ITS OWN CASE, AND
ONE-HALF OF THE ARBITRATOR’S FEES AND ADMINISTRATION EXPENSES, UNLESS OTHERWISE
ORDERED BY THE ARBITRATOR FOR GOOD CAUSE SHOWN.


 


11.                                 SEVERABILITY AND SAVINGS. EACH PROVISION IN
THIS AGREEMENT IS SEPARATE. IF NECESSARY TO EFFECTUATE THE PURPOSE OF A
PARTICULAR PROVISION, THE AGREEMENT SHALL SURVIVE THE TERMINATION OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY. IF ANY PROVISION OF THIS AGREEMENT, IN WHOLE OR IN
PART, IS HELD TO BE INVALID OR UNENFORCEABLE, THE PARTIES AGREE THAT ANY SUCH
PROVISION SHALL BE DEEMED MODIFIED TO MAKE SUCH PROVISION ENFORCEABLE TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW. AS TO ANY PROVISION HELD TO BE
INVALID OR UNENFORCEABLE, THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL
REMAIN IN EFFECT.


 


12.                                 BINDING EFFECT. THIS AGREEMENT SHALL BE
BINDING UPON AND SHALL INURE TO THE BENEFIT OF COMPANY AND ITS SUCCESSORS AND
ASSIGNS. THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
EXECUTIVE, HIS HEIRS AND PERSONAL REPRESENTATIVES. THIS AGREEMENT IS NOT
ASSIGNABLE BY EXECUTIVE.


 


13.                                 ENTIRE AGREEMENT. THIS AGREEMENT EMBODIES
THE ENTIRE AGREEMENT OF THE PARTIES HERETO RESPECTING THE MATTERS WITHIN ITS
SCOPE. THIS AGREEMENT SUPERSEDES ALL PRIOR AGREEMENTS OF THE PARTIES HERETO ON
THE SUBJECT MATTER HEREOF. THERE ARE NO REPRESENTATIONS, WARRANTIES, OR
AGREEMENTS, WHETHER EXPRESS OR IMPLIED, OR ORAL OR WRITTEN, WITH RESPECT TO THE
SUBJECT MATTER HEREOF, EXCEPT AS SET FORTH IN THIS AGREEMENT.


 


14.                                 MISCELLANEOUS.


 


(A)                                  NO PROVISION OF THIS AGREEMENT MAY BE
MODIFIED, WAIVED OR DISCHARGED UNLESS SUCH WAIVER, MODIFICATION OR DISCHARGE IS
AGREED TO IN WRITING AND SIGNED BY THE COMPANY AND EXECUTIVE. THE WAIVER OR
NONENFORCEMENT BY THE COMPANY OF A BREACH BY EXECUTIVE OF ANY PROVISION OF THIS
AGREEMENT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT BREACH BY
EXECUTIVE.


 


(B)                                 ANY NOTICE UNDER THIS AGREEMENT MUST BE IN
WRITING AND DELIVERED PERSONALLY OR BY OVERNIGHT COURIER, SENT BY FACSIMILE
TRANSMISSION OR MAILED BY REGISTERED OR CERTIFIED MAIL TO THE PARTIES AT THEIR
RESPECTIVE ADDRESSES.


 


(C)                                  THIS AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF HAWAII.


 


(D)                                 THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, WHICH TOGETHER SHALL CONSTITUTE ONE AGREEMENT.


 


(E)                                  BY THEIR SIGNATURES BELOW, THE PARTIES
ACKNOWLEDGE THAT THEY HAVE HAD SUFFICIENT OPPORTUNITY TO READ AND CONSIDER, AND
THAT THEY HAVE CAREFULLY READ AND CONSIDERED, EACH PROVISION OF THIS AGREEMENT
AND THAT THEY ARE VOLUNTARILY SIGNING THIS AGREEMENT.

 

7

--------------------------------------------------------------------------------


 

This Agreement is executed this 4th day of August, 2006.

 

 

 

 

 

/S/ ROBERT I WEBBER

 

 

Robert I. Webber

 

 

 

 

 

 

 

Maui Land & Pineapple Company, Inc.

 

 

 

 

 

 

 

By

 

/S/ DAVID C. COLE

 

 

 

David C. Cole

 

Its

Chairman, President & CEO

 

8

--------------------------------------------------------------------------------